UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6287



CHRISTOPHER I. MURRAY,

                                               Petitioner - Appellant,

          versus


THOMAS R. CORCORAN, Warden; ATTORNEY GENERAL
FOR THE STATE OF MARYLAND,

                                              Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-98-
3060-AMD)


Submitted:   August 19, 1999                 Decided:   August 25, 1999


Before WIDENER and KING, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Christopher I. Murray, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Christopher I. Murray appeals the district court’s order de-

nying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1999).   We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court.   See Murray v. Corcoran, No. CA-98-

3060-AMD (D. Md. Feb. 23, 1999).*    We grant the Appellees’ coun-

sel’s motion to withdraw.   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




     *
       Although the district court’s order is date stamped February
22, 1999, the district court’s records show that it was entered on
the docket sheet on February 23, 1999. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date that
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2